DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 17, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, that the “recess of the fastener comprises five lobes, five flutes and is configured to provide tamper-resistance.” However, it is unclear how the five lobes and five flutes are configured to provide any tamper-resistance. Is it because another shaped driver (i.e. one that does not include the lobes or the flutes) could not be used with the recess? Is there another element that provides the tamper-resistance? If so, such an element should be included in this claim. 
Claim 11 recites the limitation "the post" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has assumed that claim 11 depends from claim 10. However, appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art1 (hereafter referred to as AAPA1, see pages 1-2 and Figures 1-2)  in view of Tomalis (2474994). 

In reference to claim 1, AAPA1 discloses a fastener system (12/14) comprising: a fastener (see figure below) comprising a head (see figure below), wherein a recess (14) is provided in the head and comprises a configuration (i.e. flutes and lobes within recess 14, see figure 2), wherein the recess comprises a top (see figure below) and a bit (12) configured to contact the top of the recess along a plurality of lines of contact (at 10), but lacks, providing that the plurality of lines of contact are along both the lobes and the flutes of the recess of the fastener and provide frictional adhesion between the bit and the fastener. However, Tomalis teaches that it is old and well known in the art at the time the invention was made to provide a bit (30/33) configured to contact a top of a “made to exactly conform to all side walls of the recess…”, see Column 3, Lines 73-75) thereby providing frictional adhesion (by “wedging”, see Column 4, Lines 1-3) between the bit and the fastener (Column 3, Line 73-Column 4, Line 3 and see Figures 1-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the plurality lines of contact between the bit and the lobes and the flutes, of AAPA1, with the known technique of providing the plurality of lines of contact which are exactly along both the lobes and the flutes of the recess, as taught by Tomalis, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a bit which exactly conforms to all sides walls of the fastener recess which provides an extreme closeness of fit (by wedging) and thereby more effectively holds the fastener on the bit during normal operation. 
[AltContent: arrow][AltContent: textbox (Head)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Head)][AltContent: textbox (Top)][AltContent: textbox (Fastener)]
    PNG
    media_image1.png
    425
    518
    media_image1.png
    Greyscale

In reference to claim 3, AAPA1 discloses that the recess of the fastener comprises lobes and flutes (see Figure 2). 

In reference to claim 4, Tomalis discloses that the bit (30/33) is configured to contact the top of the recess (12, see Figure 5) along the plurality of lines of contact (formed as the areas of engagement between the bit and the recess, see Figures 1-5) along both the lobes (15) and the flutes (14) of the recess of the fastener (11) because Tomalis discloses that the bit is, “made to exactly conform to all side walls of the recess…” (see Column 3, Lines 73-75). 



In reference to claim 6, Tomalis discloses that each line of contact extends not only across an end of one of the lobes but also across and along a side of said one of the lobes going toward adjacent flutes because again Tomalis discloses that the bit is, “made to exactly conform to all side walls of the recess…” (see Column 3, Lines 73-75).

In reference to claim 8, AAPA1discloses that the recess of the fastener comprises six lobes and six flutes (see Figure 2).

In reference to claim 12, Tomalis discloses that the plurality of lines of contact between the bit and the fastener provides for frictional adhesion between the bit and the fastener because again Tomalis discloses that the bit is, “made to exactly conform to all side walls of the recess…” (see Column 3, Lines 73-75).

In reference to claim 14, Tomalis discloses that the recess (12) of the fastener comprises lobes (15) and flutes (14), wherein the bit (30/33) is configured to contact the top of the recess along the plurality of lines of contact along both the lobes and the flutes of the recess of the fastener because Tomalis discloses that the bit is, “made to exactly conform to all side walls of the recess…” (see Column 3, Lines 73-75), wherein each line of contact (formed as the areas of engagement between the bit and the “made to exactly conform to all side walls of the recess…” (see Column 3, Lines 73-75),

Claims 2  and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art1 (hereafter referred to as AAPA1, see pages 1-2 and Figures 1-2)  in view of Tomalis (2474994) and Applicant’s Admitted Prior Art2 (hereafter referred to as AAPA2, see pages 14-15 and Figures 7-8 and 14-15). 

In reference to claim 2, AAPA1 discloses the claimed invention as previously mentioned above, but lacks, a bit cutter which matches the configuration of the recess in the fastener, wherein the bit cutter comprises a taper and a profile, wherein the profile progresses along the taper. However, AAPA2 teaches that it is old and well known in the art at the time the invention was made to provide a bit cutter (at 40b, see Figures 14 and 15) which matches the configuration of the recess in the fastener (see last paragraph on page 15 for disclosing that the, “bit cutter is used to form a profile on a bit where the bit cutter matches the configuration of a recess in a corresponding fastener…”), wherein the bit cutter comprises a taper and a profile, wherein the profile progresses along the taper (see last paragraph on page 15 for disclosing that, “The bit cutter profile preferably progresses along a taper…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was 

In reference to claim 13, AAPA2 discloses that a cross-sectional configuration diameter of bit (26b) changes along a tapered cutter path (see tapered flute and lobe portions on the end of bit 26b in Figure 15 [and in the figure below] and also see last paragraph on page 15 for disclosing that, “The bit cutter profile preferably progresses along a taper…”).
[AltContent: textbox (Various diameters 
of the bit)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    326
    595
    media_image2.png
    Greyscale


Claim 7, is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art1 (hereafter referred to as AAPA1, see pages 1-2 and Figures 1-2)  in view of Tomalis (2474994) and Ross (2015/0104271). 

In reference to claim 7, AAPA1 discloses the claimed invention as previously mentioned above, but lacks, having the flutes of the recess being deeper than the lobes. However, AAPA2 teaches that it is old and well known in the art at the time the invention was made to provide a fastener (120) with flutes (136) of a recess (128) being deeper than lobes (134, see Paragraph 45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the flutes and lobes, of AAPA1, with the known technique of providing flutes of a recess that are deeper than lobes, as taught by Ross, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile fastener having extra room for receiving a coating, such as zinc-flake coating thereby providing a fastener with more favorable tolerances.  

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art1 (hereafter referred to as AAPA1, see pages 1-2 and Figures 1-2)  in view of Tomalis (2474994) and Parker (8992151) or Chang (2009/0129887).

In reference to claim 9, As Best Understood, AAPA1 discloses the claimed invention as previously mentioned above and further discloses that the recess of the fastener 

In reference to claim 10, Parker discloses that a recess (22) of fastener (10) has a middle, and comprises a post (52) at the middle of the recess which is configured to provide tamper-resistance (see Abstract and Paragraph 28). In addition, Chang also discloses that a recess (111) of fastener (10) has a middle, and comprises a post (see figure below) at the middle of the recess which is configured to provide tamper-resistance (see Paragraphs 3 and 19). Again, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the fastener, of AAPA1, with the known technique of providing a tamper-

[AltContent: textbox (Post)][AltContent: arrow]
    PNG
    media_image3.png
    272
    354
    media_image3.png
    Greyscale


In reference to claim 11, As Best Understood, Parker discloses that a bit (94) comprises an end (92) having an opening (i.e. within 98, Figure 2a), wherein the opening is configured to receive the post (52) in the middle of the recess when the bit is engaged in the recess of the fastener (Paragraph 32). In addition, Chang also discloses that a bit (2) comprises an end 212) having an opening (i.e. within 211, Figure 3), wherein the opening is configured to receive the post (see figure above) in the middle of the recess when the bit is engaged in the recess of the fastener (Paragraph 19).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wagner (6199455) teaches that it is known the art to form a driver bit and a fastener with a “stick fit” thereby eliminating the need for a magnetized bit (Column 1, Lines 56-59). Dilling (2019/0186525) also teaches of providing a stick fit fastener recess system (see abstract) having flutes (42) and lobes (48 or 51). And, Negishi et al. (D415676) show that it is known to provide a fastener (Figure 1) having a recess including five lobes and five flutes (Figure 2) and also includes a post in the center of the recess (Figures 1-31). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723